DETAILED ACTION
Claims 1-20 have been presented for examination. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5, 9-13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170004453 A1) in view of Hua (US 20150347917 A1) and further in view of Yadav (US 20180359172 A1).
As per claim 1, Lin teaches
	detecting, by at least one hardware processor, a lack of employment type data for a profile of a user on an online service, (0020: online social networking service; 0018: system recommends jobs to users who lack job recommendation already)
the employment type data identifying at least one type of employment in which the user is interested; (0040: recommending one or more job types)
generating, by the at least one hardware processor, the employment type data based on an inference model and inference data, the inference data comprising at least one of profile data of the user and a history of the user's interactions with the online service; (0036: model uses members with similar skills [profile data of the user] as inference data to come up with job recommendations)
performing, by the at least one hardware processor, a function of the online service using the generated employment type data; (Fig. 3A: in step 325-6, the service can identify users who have attended the same college)		
retrieving, by the at least one hardware processor, instances of the inference data for a plurality of user profiles on the online service; (Fig. 3A: method retrieves profiles with similar skills [ instances of inference data] as the user)
for each one of the plurality of user profiles, generating, by the at least one hardware processor, a predicted employment type data using the inference model; (Abstract: the overall job recommendation method can simply be done for each profile).
While Lin does not teach the remaining limitations, Hua does teach:
based on the detecting of the lack of employment type data for the profile of the user (0014: system can detect that an employer attribute is missing; based on that detection, the system can infer a predicted employment type data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the job profiles of Lin with the missing data detection of Hua, so as to provide more complete profiles in a social networking site such as LinkedIn (see Hua 0002).
While Lin-Hua does not teach the remaining limitations, Yadav does teach:
for each one of the plurality of user profiles, retrieving, by the at least one hardware processor, a control employment type data; and (0033: updated operational info can act as control data here; 0034: conceptually, both the control employment type data and the updated operational info are additional data points retrieved to update a particular model through a comparison step that finds any notable errors between the predictions and the control data)
using, by the at least one hardware processor, a machine learning algorithm to modify the inference model based on a comparison of the corresponding predicted employment type data of the plurality of user profiles with the corresponding control employment type data of the plurality of user profiles (0034: system updates model by comparing operational info with the predicted performance info; this updating concept can be applied to the employment context in Lin).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lin-Hua with the model update of Yadav, as using additional instances of data to update the model allows the model to become more accurate (Yadav 0034).

As per claim 2, the rejection of claim 1 is incorporated.
Lin additionally teaches:
wherein the at least one type of employment comprises at least one of a full-time position and a contract position (0036: full time positions).

As per claim 3, the rejection of claim 1 is incorporated.
Lin additionally teaches:
wherein the profile data of the user comprises at least one of: an indication of a type of employment position that the user has been employed in within a specified period of time, an indication that the user is seeking a job, one or more keywords in a work experience title, one or more keywords in a work experience description, an indication of two or more different employment positions that the user was employed in within a specified period of time at different organizations with the user being employed in each of the two or more different employments positions for no more than a specified duration, and an indication that the user is registered for a matching service of the online service that matches one or more users of the online service looking for a specific product or service with one or more other users of the online service determined to be a qualified professional for providing the specific product or service (0033: job types can be directly extracted from a person’s job title).

As per claim 5, the rejection of claim 1 is incorporated.
Lin additionally teaches:
wherein the performing the function of the online service using the generated employment type data comprises storing, in a database, the generated employment type data in association with the profile of the user (0039: store suggestions as part of profile).

As per claim 9, the rejection of claim 1 is incorporated.

wherein the online service comprises a social networking service (0003: social networking service).

Claims 10-13, 15, 19, and 20 encompass similar limitations to those of claims 1-3, 5, and 9. Thus, they are similarly rejected under 35 U.S.C. 103.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hua and Yadav, and further in view of Chen (US 20150235181 A1).
As per claim 4, the rejection of claim 1 is incorporated.
While Lin-Hua-Yadav does not teach the remaining limitations, Chen does teach
wherein the history of the user's interactions with the online service comprises an indication that the user used the online service to apply for a specified type of employment position within a specified period of time (0046: prior job application history is stored along with timestamp).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lin-Hua-Yadav with the interaction history of Chen, as prior interactions can give valuable insight as to the type of job that a user is looking for (Chen 0046).


As per claim 6, the rejection of claim 1 is incorporated.
While Lin-Hua-Yadav does not teach the remaining limitations, Chen does teach
wherein the performing the function of the online service using the generated employment type data comprises searching the online service for profiles of users that satisfy search criteria including at least an employment type criteria, the searching comprising determining whether the generated employment type data of the user satisfies the employment type criteria of the search criteria (0041: searching with a particular search criteria; searching can include the generated user attribute to see whether it matches the criteria; this searching can be done in the employment type context of Lin).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lin-Hua-Yadav with the interaction history of Chen, as prior interactions can give valuable insight as to the type of job that a user is looking for (Chen 0046).
Claims 14 and 16 encompass similar limitations to those of claims 4 and 6. Thus, they are similarly rejected under 35 U.S.C. 103.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hua, Yadav and Chen, and further in view of Nair (US 20110225048 A1).
As per claim 7, the rejection of claim 6 is incorporated.
While Lin-Hua-Yadav-Chen does not teach the remaining limitations, Nair does teach
further comprising receiving a search request including the search criteria, wherein the generating of the employment type data and the searching of the online service are performed based on the receiving of the search request (0110: generating of inferred attributes and searching of profiles can be based on data from past search queries).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lin-HuaYadav-Chen with the search data of Nair, as a user’s prior search behavior can provide insight into recommending particular job types (see Nair 0110).

Claim 17 encompasses similar limitations to those of claim 7. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hua and Yadav, and further in view of Linn (US 20100114988 A1).
As per claim 8, the rejection of claim 1 is incorporated.
While Lin-Hua-Yadav does not teach the remaining limitations, Linn does teach
transmitting a verification request to a computing device of the user, the verification request comprising the generated employment type data and a request for feedback regarding accuracy of the generated employment type data; (0004: feedback request to a user is transmitted; request is regarding accuracy of the inferred attribute)
receiving, from the computing device, feedback regarding the accuracy of the generated employment type data; and (0004: feedback is provided and stored)
modifying the inference model based on the received feedback (0007: model is updated based on feedback).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lin-Hua-Yadav with the update process of Linn, so as to allow expert consulting services to modify job models to increase their accuracy (see Linn 0003).

Claim 18 encompasses similar limitations to those of claim 8. Thus, the claim is similarly rejected under 35 U.S.C. 103.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANSOL DOH whose telephone number is (571)272-1293.  The examiner can normally be reached on M - F 7:30 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.D./Examiner, Art Unit 2123       
   
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126